United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1265
Issued: January 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 24, 2012 appellant, through her attorney, filed a timely appeal from an April 23,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her disability
commencing November 30, 2010 was causally related to her employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 23, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s attorney contends that OWCP’s decision was contrary to fact and
law.
FACTUAL HISTORY
OWCP accepted that appellant, then a 37-year-old clerk, sustained right shoulder bursitis
and tendinitis in the performance of duty as a result of picking up a tub on July 27, 2010. She
received continuation of pay and compensation for the period September 14 through
October 8, 2010. OWCP paid temporary total disability compensation for the period October 9
through November 28, 2010.
In an October 26, 2010 report, Dr. Danilo R. Manimtim, an orthopedic surgeon,
diagnosed right shoulder adhesive capsulitis and indicated that appellant injured her right
shoulder at work on July 27, 2010. He reported that x-rays of the right shoulder were performed
in the office and were unremarkable. Dr. Manimtim released appellant to modified-duty work
with the following restrictions: no lifting more than 20 pounds.
In a November 11, 2010 report, Deborah Wilk, a registered nurse, indicated that
appellant’s position as a clerk for the employing establishment was a full-time seasonal job and
required lifting 5 to 10 pounds at maximum.
By letter dated December 1, 2010, OWCP indicated that appellant returned to work for
1.5 hours on November 29, 2010 and then did not return to work. It requested a narrative report
from appellant’s physician to support the new period of disability and how it was causally related
to her accepted right shoulder conditions.
Appellant filed claims for disability (Form CA-7s) commencing November 30, 2010.
In a November 30, 2010 report, Dr. Manimtim reiterated his diagnosis and indicated that
he examined appellant regarding her right shoulder injury. Appellant stated that she was unable
to work, was unable to lift even a cup of coffee and had pain. Dr. Manimtim opined that she was
temporarily disabled for the period November 11 through December 15, 2010.
By letter dated December 21, 2010, OWCP afforded appellant 30 days to provide
medical evidence to support total disability beginning November 30, 2010.
Appellant submitted a December 29, 2010 report from Dr. Ajit S. Khaira, a Boardcertified internist, who indicated that she had been in constant pain since her July 27, 2010
injury. It was approximately two months before she received physical therapy and Dr. Khaira
opined that this was why she had adhesive capsulitis to the right shoulder. Appellant was still
feeling a burning pain in her right shoulder and her arm and hand were still going numb.
Dr. Khaira opined that she had chronic pain due to the shoulder trauma incident that occurred at
work. He released appellant to work on January 13, 2011.
By decision dated January 18, 2011, OWCP denied appellant’s claim for compensation
for the period beginning November 30, 2010 on the basis that the medical evidence failed to
establish that she was disabled for work due to the July 27, 2010 employment injury.

2

On February 4, 2011 appellant, through her attorney, requested a hearing before an
OWCP hearing representative and submitted a February 4, 2011 narrative statement. She also
submitted an unremarkable January 25, 2011 magnetic resonance imaging (MRI) scan of the
cervical spine and a September 2, 2010 MRI scan of the right shoulder, which revealed
inflammatory capsulitis and mild osteitis across the acromioclavicular (AC) joint, laterally
downsloping acromion with narrowed acromion outlet, subacromial-subdeltoid bursitis, a very
shallow partial-thickness bursal surface tear and mild-to-moderate cuff tendinopathy.
In a January 19, 2011 report, Dr. Khaira indicated that appellant had complained of neck
pain that could be related to her cervical spine, which is why he referred her to a neurologist.
Since the date of injury, appellant complained of neck and shoulder pain and numbness in the
fingers. She submitted absence from work notes by Dr. Khaira for the periods January 11
through February 9, 2011, February 8 through March 4, 2011 and March 8 through April 10,
2011 due to chronic shoulder and neck pain.
In an April 7, 2011 report, Dr. Sergio D. Ilic, a Board-certified orthopedic surgeon,
indicated that appellant picked up a bucket at work that she believed weighed approximately 20
to 25 pounds and felt pain in the right shoulder with a pop. Upon review of the medical evidence
of record and a physical examination, he diagnosed osteitis of the AC joint by MRI scan with
impingement syndrome, secondary to a July 27, 2010 employment injury. Dr. Ilic indicated that
appellant had some complaints that were not classic and were not compatible with any known
medical problems, such as the abnormal abduction and adduction tests and her complaints of
numbness when she had pain in the shoulder on a nonanatomical fashion. Appellant had many
positive Waddell’s tests, such as severe pain on the shoulder with barely touching it, the
nonanatomical numbness, the pain in the wrong places with the abduction and the adduction tests
and the severe restriction of the range of motion, which should be much better with the findings
she had on the MRI scan and x-rays.
On April 26, 2011 appellant, through her attorney, again requested a hearing via
telephone before an OWCP hearing representative and submitted an April 4, 2011
electrodiagnostic report by Dr. D. Kevin Lester, a Board-certified orthopedic surgeon,
demonstrating mild demyelinating neuropathy of bilateral upper extremities and work absence
notes from Dr. Khaira for the periods April 5 to May 4, 2011 due to mild demyelinating
neuropathy of bilateral upper extremities and May 31 to August 24, 2011 due to right shoulder
pain.
On June 8, 2011 a hearing was held via telephone before an OWCP hearing
representative. Appellant provided testimony and the hearing representative held the case open
for 30 days for the submission of additional evidence.
Subsequently, appellant submitted a May 31, 2011 report by Dr. Manimtim who
indicated that she did not have multiple sclerosis and found positive impingement of the right
shoulder upon physical examination. She indicated that she was unable to work due to pain. In a
July 6, 2011 report, Dr. Khaira indicated that as her pain became chronic it started affecting the
neck secondary to her pain in the right shoulder. On December 15, 2010 he diagnosed “locked
up” shoulder and appellant was told that she could not do any work from any job. Dr. Khaira
advised her to rest and not work.

3

By decision dated August 5, 2011, an OWCP hearing representative affirmed the
January 18, 2011 decision. She noted that, as appellant’s regular-duty position required lifting
less than 10 pounds, she was essentially released to return to full duty by Dr. Manimtim on
October 26, 2010.
On January 26, 2012 appellant, through her attorney, requested reconsideration and
submitted an August 11, 2011 absence from work note from Dr. Khaira releasing her to return to
work with special limitations of no lifting due to right shoulder pain and a November 16, 2011
report by Dr. Khaira who provided medical explanations of the pain caused by bursitis, tendinitis
and torn rotator cuff of the right shoulder.
By decision dated April 23, 2012, OWCP denied modification of the August 5, 2011
decision on the basis that the medical evidence failed to establish that appellant was disabled
commencing November 30, 2010 due to the employment injury.
LEGAL PRECEDENT
Section 8102(a) of FECA3 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”4 This meaning, for brevity, is expressed as disability for work.5
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable, probative and substantial
medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
5

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

6

See William A. Archer, 55 ECAB 674 (2004).

7

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

4

particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.8
ANALYSIS
The Board finds that appellant has not established that she was disabled commencing
November 30, 2010 causally related to her employment injury. While OWCP accepted that she
sustained an employment injury, she bears the burden to establish through medical evidence that
she was disabled during the claimed time periods and that her disability was causally related to
her accepted injury.9 The Board finds that appellant submitted no rationalized medical evidence
explaining how the employment injury materially worsened or aggravated her right shoulder
conditions and causing disability from work beginning November 30, 2010.
In his reports, Dr. Khaira opined that appellant had adhesive capsulitis to the right
shoulder due to an approximately two-month waiting period before she received physical therapy
for her employment injury. On July 6, 2011 he indicated that as her pain became chronic it
started affecting the neck secondary to her pain in the right shoulder. Dr. Khaira advised
appellant to rest and not work. He provided absence from work notes for intermittent periods
from January 11 through August 24, 2011 and released her to return to work with no lifting
restrictions on August 11, 2011. Although Dr. Khaira provided a firm diagnosis and opined that
appellant was disabled, he failed to provide a rationalized medical explanation as to why she had
employment-related residuals and how the residuals of the employment injury prevented her
from continuing in her federal employment.
In his reports, Dr. Manimtim diagnosed right shoulder adhesive capsulitis and indicated
that appellant injured her right shoulder at work on July 27, 2010. On November 30, 2010 he
reported that she stated that she had pain and was unable to work. Dr. Manimtim opined that
appellant was temporarily disabled for the period November 11 through December 15, 2010. On
May 31, 2011 he found positive impingement of the right shoulder. Appellant indicated that she
was unable to work due to pain. The Board has held that when a physician’s statement regarding
an employee’s ability to work consists only of a repetition of the employee’s complaints that she
hurts too much to work without objective signs of disability being shown, the physician has not
presented a medical opinion on the issue of disability or a basis for payment of compensation.10
Although Dr. Manimtim provided a firm diagnosis and opined that appellant was disabled, he
failed to provide a rationalized medical explanation as to why she had employment-related
residuals and how the residuals of the employment injury prevented her from continuing in her
federal employment.
In his April 4, 2011 report, Dr. Lester diagnosed mild demyelinating neuropathy of
bilateral upper extremities. As he failed to offer any probative medical opinion on whether

8

Id.

9

See supra notes 6 and 7. See also V.P., Docket No. 09-337 (issued August 4, 2009).

10

See William A. Archer, supra note 6.

5

appellant was disabled on the dates at issue due to her accepted conditions, his report is of
diminished probative value.11
The September 2, 2010 and January 25, 2011 MRI scans are diagnostic in nature and
therefore do not address the issue of appellant’s disability commencing November 30, 2010. As
such, the Board finds that they are insufficient to establish her claim.
Appellant has not submitted any rationalized medical evidence establishing that she was
disabled commencing November 30, 2010 causally related to the employment injury. Thus, she
has not met her burden of proof to establish that she is entitled to compensation for any
disability.
On appeal, appellant’s attorney contends that OWCP’s decision was contrary to fact and
law. For the reasons stated above, the Board finds that the attorney’s argument is not
substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability commencing November 30, 2010 was causally related to her employment injury.

11

See Sandra D. Pruitt, 57 ECAB 126 (2005). See also V.P., supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

